PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re of
Patent No. 10,941,467
Issue Date: March 09, 2021
Application No. 16/520,935
Filed: July 24, 2019
Attorney Docket No. CSL0161US
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the Request for Refund filed June 15, 2020.  

The request is DISMISSED.
Applicant files the above request for refund of $140.00 stating, “QPIDS and RCE were filed in error given that the prosecution has already been opened….”
In view of the above and a review of the Office finance records for the above-identified application, the request for refund ($140.00) cannot be granted.  The petition fee of $140.00 was due at the time of filing the petition to withdraw from issue filed and auto-granted on May 29, 2020.
Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231.  
	


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions